Title: To James Madison from Robert Were Fox, 10 January 1809
From: Fox, Robert Were
To: Madison, James



Esteemed Friend!
Falmouth 10th. January 1809

I was favoured with thy esteemed letter of the 5th. Ultimo with five parcels for William Pinkney Esqr. at London.
Colonel Trumbull who delivered these dispatches to me, intended to remain here Some days, but on enquiry I learned that  Maitland Esqr. of the House of Lennox & Maitland was going to set off for London, and being known to this Gentleman I requested he would take charge thereof, and have them carefully delivered to the Minister at London, Which I have no doubt he complied with, & I hope earlier than if they had been sent by the Mail.  One small packet said to contain Newspapers I did not receive in time for this Gentleman, but sent it a few hours afterwards by another.
The Packet had 23 days passage, and many Merchants were here from Liverpool waiting to know whether the Embargo was likely to be continued or not, who on her arrival, set off express for the purpose of making Speculations.
I hope I need not assure thee that on similar occasions I shall take the greatest care of any dispatches that may be committed to my charge; and if at any time thee should wish for them to be conveyed by a person direct from hence, in preference to placing them under the care of a passenger, I hope thee wilt inform me that I may have the needful done.
We have nothing particularly new here.  There is an American Vessel arrived here, with Salt from Almeyra, and a Licence is obtained for her to take it to Holland, on paying a  Duty on the Cargo without discharging it, and the Owner who is on board, means to proceed to Holland with it.
Wheat is rather on the decline.
It is generally expected the British Troops will soon be obliged to evacuate Spain, and it is reported that the French Army, much Superior in number, is advancing rapidly towards them, and the British retreating towards the Coast.  I am most respectfully Thy assured Friend

Rob. W. Fox

